UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6084


BRIAN OWEN HALL,

                Plaintiff – Appellant,

          v.

CORRECTIONAL MEDICAL SERVICES; DOCTORS AND NURSES OF CMS;
CORRECTIONAL MEDICAL SERVICES, Employed by Contractor Dr.
Aldana; ROSE MARY ROBINSON; A. MCLOY, Nurse, LPN; PAMELA
REEDHAM, Nurse, RN,

                Defendant – Appellant,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-00701-RWT)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Brian Owen Hall, Appellant Pro Se. Philip Melton Andrews, Ryan
Alexander Mitchell, KRAMON & GRAHAM, P.A., Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Brian     Owen   Hall     appeals    the    district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have   reviewed     the    record     and     find     no     reversible       error.

Accordingly,   we   deny   as     moot   Hall’s      motion    for    abeyance    and

affirm for the reasons stated by the district court.                       Hall v.

Corr. Med. Servs., No. 8:10-cv-00701-RWT (D.S.C. filed Dec. 1,

2010, entered Dec. 2, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         3